Mellen C. J.
delivered the opinion of the Court at the ensuing June term in Penobscot.
The cases cited by the counsel for the plaintiffsbew rhost clearly that persons transacting business at a bank are presumed to be acquainted with its usages, and assenting to them, and are consequently bound by them, even when those usages are deviations from the course established by legal principles. For this season such persons, when making contracts with a bank; are considered as doing it with reference to such usages ; indeed, they are, in legal contemplation, a part of the contract. On this ground it is contended that the present action is maintainable. The plaintiff does not rely on merely presumed knowledge, on the part of the defendant, of the nature of the usages of the bank ; it appears he had express knowledge, from his having been for several years a director, and for almost two years president, ending in April, 1821, about which time ho removed to the county of Penobscot, in Maine. The usage in question is particularly stated by the cashier; According to this, the course of the bank was to extend credit to the principal debtor on his payment of interest in advance for the usual term, without a renewal of the note or consulting the sureties; and it was understood that the note was to lie in the bank during the time for which interest was paid; but the principal or sureties had liberty to take up the note in the mean time if they chose so to do. The note on which the present action is founded, it is true, was not given till 1825, about four years after the defendant removed from Dover; but it was given in payment of another note for the same sum, taken up, and which had been given in May, 1821 ; which, of course, must have been in the bank in the interim, and the interest thereon must have been paid. In the note of 1821, Crosby and Chandler *194were the sureties; in that of 1825, now in suit, Crosby and Wyatt ¿re the sureties. Probably this new note was given on account of the cbiange of one of the sureties. It appears further that the note of 1821, grew out of one given in 1819, for $619,74, which was taken up in 1821. The defendant, when he signed the note in question, must have known that he had not paid the interest which had become due upon it; and the fact is that it had been regularly paid by Varney, the principal. These circumstances are evidence of his recognition of the usage, (which has never been changed since the bank was incorporated,) as lately as in 1825, and of his continued liability in consequence. There is no proof that the defendant ever requested the bank to call on the principal and secure payment; and the eases cited to the point shew that mere delay to prosecute the principal does not discharge a surety, unless some fraud has been practised. The continued solvency of Varney until Aprils 1828, does not constitute a defence, in the circumstances of this case, and we are all of opinion that the action is well maintained r, and according to the agreement of the parties a default must be entered.